—In an action to recover damages for personal injuries and property damage, the plaintiffs appeal from an order of the Supreme Court, Queens County (Golia, J.), dated April 12, 1999, which denied their motion to vacate the automatic dismissal of the action pursuant to CPLR 3404 and to restore the action to the trial calendar.
Ordered that the order is affirmed, with costs.
To vacate a dismissal pursuant to CPLR 3404, the plaintiff must show a reasonable excuse for the delay, lack of prejudice to the adversary, a meritorious cause of action, and lack of intention to abandon (see, Robinson v New York City Tr. Auth., 203 AD2d 351). The plaintiffs failed to do so here. Ritter, J. P., Sullivan, Luciano and H. Miller, JJ., concur.